 


110 HRES 1391 IH: Prohibiting the House of Representatives from adjourning until it has approved a bill to establish a comprehensive national energy plan that addresses energy conservation and the expansion of renewable and conventional energy sources.
U.S. House of Representatives
2008-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS
2d Session
H. RES. 1391 
IN THE HOUSE OF REPRESENTATIVES 
 
July 30, 2008 
Mr. Fortenberry (for himself, Mr. Terry, Mr. Aderholt, Mr. Gallegly, Mr. Boehner, Mr. McCaul of Texas, Mr. Barrett of South Carolina, Mr. McKeon, Mr. Daniel E. Lungren of California, Mr. Culberson, Mr. LaHood, Mr. Hoekstra, Mr. Mario Diaz-Balart of Florida, Mrs. McMorris Rodgers, Mr. Wilson of South Carolina, Mr. Price of Georgia, Mr. Poe, Mr. Putnam, Mr. Kirk, Mr. Kline of Minnesota, Mr. Kingston, Mr. Shuster, Mr. Dent, Mr. Gerlach, Mr. Cantor, Mr. Young of Florida, Mr. Lewis of California, Mr. Sessions, Mr. Keller of Florida, Mr. Barton of Texas, Mr. Smith of Nebraska, Mr. Boustany, Mr. Marchant, Mr. McCarthy of California, Mr. Ehlers, Mr. Stearns, Mr. Tom Davis of Virginia, Mr. McHenry, Mr. Tim Murphy of Pennsylvania, Mr. Conaway, Mr. Goode, Mr. Carter, Mr. Thornberry, Ms. Granger, Mr. Hensarling, Mr. Tiberi, Mr. Cole of Oklahoma, Mr. Hayes, Mr. Heller of Nevada, Mr. Chabot, Mr. LaTourette, Mr. Gohmert, Mr. Scalise, and Mr. Davis of Kentucky) submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Prohibiting the House of Representatives from adjourning until it has approved a bill to establish a comprehensive national energy plan that addresses energy conservation and the expansion of renewable and conventional energy sources. 
 
 
That it shall not be in order in the House of Representatives to consider any resolution providing for an adjournment period of more than 3 calendar days during the month of July or August of 2008 until the House of Representatives has approved a bill to establish a comprehensive national energy plan that addresses energy conservation and the expansion of renewable and conventional energy sources. 
 
